Citation Nr: 1638759	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-22 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Joseph Moore, attorney



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to January 2008.  He died in April 2010.  The appellant seeks surviving spouse benefits.

This appeal was last before the Board of Veterans' Appeals (Board) in March 2014, on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

In March 2013, the appellant testified during a hearing before the undersigned Veterans Law Judge and a transcript of the hearing is of record.  


FINDINGS OF FACT

1.  In November 2014, the Appeals Management Center (AMC) promulgated a rating decision granting the appeal for service connection for the cause of the Veteran's death.

2.  In February 2016, the Board mailed a letter to the appellant informing her that the appeal had returned to the Board's docket.

3.  In August 2016, the AMC promulgated a second rating decision granting the appeal.


CONCLUSION OF LAW

There is no justiciable case or controversy before the Board with respect to the issue of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §20.101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law.  38 U.S.C.A. § 7105.  In November 2014 and August 2016, the AMC promulgated rating decisions granting entitlement to service connection for the Veteran's death.  Due to the full grant of the benefit sought on appeal, there is no case or controversy presently before the Board and the appeal must be dismissed.  38 U.S.C.A. § 7105.


ORDER

The appeal for entitlement to service connection for the cause of the Veteran's death is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


